                          Case 3:20-cv-00332-MMD-WGC Document 14 Filed 06/25/20 Page 1 of 2




                           WAYNE A. SHAFFER (SBN 1519)
                     1
                           JANICE HODGE JENSEN (SBN 563)
                     2     LAXALT & NOMURA, LTD.
                           9790 Gateway Drive, Suite 200
                     3     Reno, Nevada 89521
                           T: 775-322-1170
                     4     F: 775-322-1865
                           wshaffer@laxalt-nomura.com
                     5
                           jjensen@laxalt-nomura.com
                     6
                           Attorneys for Defendants
                     7

                     8
                                                        UNITED STATES DISTRICT COURT
                     9
                                                            DISTRICT OF NEVADA
                     10

                     11    GEORGE WINTERS, an individual,                   Case No.: 3:20-cv-0332-MMD-WGC
                           PEGGY WINTERS, an individual,
                     12

                     13
                                          Plaintiffs,
                                                                            STIPULATION TO STAY BRIEFING
                     14           v.                                        PENDING SETTLEMENT DISCUSSIONS

                     15    THOR MOTOR COACH, a Delaware
                           corporation; DEMARTINI RV SALES, an
                     16
                           unknown California entity; DOES 1 - 10 and
                     17    ROES 1 – 10, inclusive,

                     18                Defendants.
                           _______________________________________/
                     19

                     20
                                  IT IS HEREBY STIPULATED, by and between the parties hereto, through their
                     21
                           attorneys undersigned, that the briefing on Defendant Thor Motor Coach’s Motion to Transfer
                     22
                           (ECF 2) and on Defendant DeMartini’s Motion to Dismiss (ECF 11), be stayed, pending
                     23
                           settlement discussions.
                     24
                           ///
                     25
                           ///
                     26
                           ///
                     27
                           ///
                     28
LAXALT & NOMURA.
ATTORNEYS AT LAW                                                        1
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
                          Case 3:20-cv-00332-MMD-WGC Document 14 Filed 06/25/20 Page 2 of 2




                     1            IT IS FURTHER STIPULATED that the parties will submit a status report to the Court
                     2     within sixty (60) days regarding the progress of their settlement discussions or re-instatement of
                     3     a briefing schedule on the pending motions.
                     4
                           DATED this 24th day of June, 2020.                  DATED this 24th day of June, 2020.
                     5
                           OSHINSKI & FORSBERG, LTD.                           LAXALT & NOMURA, LTD.
                     6
                           By:/s/ Mark Forsberg                                By:/s/ Janice Jensen
                     7        MARK FORSBERG (SBN 4265)                           WAYNE A. SHAFFER (SBN 1519)
                              RICK OSHINSKI (SBN 4127)                           JANICE HODGE JENSEN (SBN 563)
                     8
                              504 E. Musser Street, Suite 202                    9790 Gateway Drive, Suite 200
                     9        Carson City, NV 89701                              Reno, Nevada 89521
                              Tel: 775-301-4250                                  Tel: 775-322-1170
                     10       Fax: 775-301-4251                                  Fax: 775-322-1865
                              Attorneys for Plaintiffs                           Attorneys for Defendants
                     11

                     12
                                          IT IS SO ORDERED.
                     13
                                          DATED this 25th
                                                     ___ day of June, 2020.
                     14
                                                                                 ________________________________
                     15
                                                                                 UNITED STATES DISTRICT JUDGE
                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LAXALT & NOMURA.
ATTORNEYS AT LAW                                                           2
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
